Title: The American Commissioners to Stephen Sayre, [before 17 November 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Sayre, Stephen


[Before November 17, 1777]
We learn with much surprise from your Letter to Dr. Franklin of the 27th of Octr. that you have remaind at the Court of Berlin apparently in a public character. It is our duty to inform you, that acting under a public character without being authorizd, is criminal; and we therefore advise and enjoin you to desist from any such conduct in future at Berlin or elsewhere.
It appears that Mr. Lee advancd you Money before you left Paris, that he paid your expenses to and at Berlin where you quitted him professedly for the purpose of pursuing a private scheme in another place. After this we cannot conceive what claim you can have on the justice or generosity of the public. More especially as you inform us that Mr. Lee apprisd you upon your quitting him, that you were to expect nothing farther from the public, and has since repeated that by Letter as the sense of the Commissioners.
It is proper we inform you, that we know of no Commission you ever had to the Court of Berlin, and therefore do not comprehend the propriety of the expression, “when our Commission was at an end;” nor can we promise you support anywhere. We have the honour to be Sir Your most Obedient humble Servants
  Mr. Sayre [In Franklin’s hand:] Proposed Letter from Comrs. to Mr Sayre.
